IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Mark Rokita, and All Others                  :
Similarly Situated,                          :
                    Petitioner               :
                                             :
       v.                                    : No. 182 M.D. 2020
                                             : SUBMITTED: September 25, 2020
PA Dep’t of Corr.,                           :
                       Respondent            :

BEFORE:         HONORABLE RENÉE COHN JUBELIRER, Judge
                HONORABLE MICHAEL H. WOJCIK, Judge
                HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                         FILED: November 20, 2020

       Petitioner Mark Rokita (Rokita), an inmate at the State Correctional
Institution at Houtzdale (SCI-Houtzdale), has filed a Petition for Review (Petition)
in our original jurisdiction, on behalf of himself and all others similarly situated, in
which he alleges that Respondent PA Dep’t of Corr.1 (Department) has violated his
constitutional rights pursuant to the First, Eighth, and Fourteenth Amendments of
the United States Constitution,2 as well as unspecified provisions of the Pennsylvania
Constitution. Petition, ¶1. Rokita challenges two Department policies on those
constitutional grounds, DC-ADM 801 HOU 2 (HOU 2), which establishes a
“Violence Reduction Strategy” (VRS) at SCI-Houtzdale, as well as DC-ADM 804,
which sets forth the Department’s internal prisoner grievance process. Id., ¶¶10, 21-
24, 34-35.

       1
         The proper name for this entity is the Commonwealth of Pennsylvania, Department of
Corrections.

       2
           U.S. CONST. amends. I, VIII, and XIV.
      The Department has filed Preliminary Objections in response, demurring to
the Petition on the basis that Rokita has failed to state a claim upon which relief can
be granted. Upon review, we sustain the Preliminary Objections and dismiss the
Petition with prejudice.
                            I. Facts and Procedural History
      Rokita’s Petition is not a model of clarity, but we understand the operative
facts, as averred by him and established through the exhibits attached to the Petition,
to be as follows.
      In 2019, SCI-Houtzdale promulgated HOU 2, which memorialized the
creation at the prison of
             a Violence Reduction Committee [(Committee)] for the
             purpose of establishing a [VRS] for SCI[-]Houtzdale. This
             strategy will be multidimensional to include proactive
             planning and response strategies that provide strategic
             oversight; assist with risk identification and needs
             assessments[;] and implement response strategies to
             prohibited violent acts.
Petition, Ex. S. The Committee’s membership contains a broad swath of SCI-
Houtzdale employees, from various deputy superintendents to members of the
maintenance staff. Id. As for the VRS, it identifies classes of various prohibited
violent acts, as well as how the perpetrators of those acts will be handled, and
establishes that “[i]n the event of a prohibited violent act, the units where the
involved offenders are housed will be immediately placed on lockdown or restricted
movement.” Id., Exs. S-Z.
      On October 29, 2019, Rokita returned to Unit J-B, where he was housed, and
was informed by prison personnel that the unit had been placed under lockdown
pursuant to the VRS, due to a violent incident that had occurred while Rokita was
elsewhere. Id., ¶2. According to Rokita,


                                           2
             [he], along with the entire unit[,] . . . was locked down for
             [three] days in their cells with absolutely no movement
             beyond their cell doors, . . . followed by [three] days of
             res[t]ricted, limited movement. During this [six-]day
             duration petitioner and all other inmates on this unit were
             denied[] visits, access to the law library, access to any
             religious services, access to any recreational passes, and
             out[]side recreation.
Id. During the period of restricted movement, Rokita heard that the lockdown had
been caused by a mentally ill inmate, who had gotten into an argument with a prison
guard after refusing to follow the guard’s commands and had then been pepper
sprayed by the guard. Id., ¶3.
      On November 3, 2019, Rokita filed an inmate grievance, in which he claimed
that the lockdown was punitive in nature, had stopped him from communicating with
family members, and had prevented him from showering, exercising, accessing the
law library, and going to religious services. Id., Ex. A. Rokita argued that locking
him down without giving him a chance to challenge that action in advance violated
his due process rights under the Fourteenth Amendment. Id. In addition, he alleged
violations of his rights secured by the First Amendment, the Eighth Amendment,
and Article I of the Pennsylvania Constitution. Id. Rokita requested an independent
review of HOU 2 and an investigation of SCI-Houtzdale’s administrative staff, due
to his belief that the policy was unconstitutional and that the staff was either unaware
of or unwilling to treat him in accordance with his legal rights. Id. Rokita’s grievance
was denied, as were his two subsequent internal appeals of that denial. Id., Exs. B(i)-
F.
      On December 18, 2019, an inmate beat another prisoner using a makeshift
weapon, prompting a VRS lockdown to be declared again in Unit J-B. Id., ¶¶12-13.
This resulted in a three-day-long state of emergency in Rokita’s unit and ultimately
prevented Rokita from accessing the law library or attending religious services for

                                           3
six days, as well as from going for recreation or using the showers for an unspecified
amount of time. Id., ¶13, Ex. G. Rokita then filed another grievance on December
22, 2019, in which he argued that the state of emergency and the resultant lockdown
were merely pretexts for inflicting punishment without due process and were part of
a broader pattern of such abuses by the Committee. Id. Rokita claimed that such
actions violated his constitutional due process rights, requested “judicial review” of
HOU 2 and the Committee, and “accuse[d] the framers of this policy [of] creating
this sole[l]y to punish innocent individuals because they believe they will get away
with it.” Id. Rokita’s second grievance was denied, as was his subsequent internal
appeal. Id., Exs. H(i)-(J).3
       On February 26, 2020, Rokita filed his Petition with our Court. In his Petition,
Rokita discusses the two aforementioned lockdowns and his resultant, unsuccessful
grievances, while also referencing the similar experiences of other inmates at SCI-
Houtzdale. Id., ¶¶2-15, 17-19. Rokita alleges that VRS lockdowns are a constant
occurrence at SCI-Houtzdale and that they actually have the opposite of their
intended effect, stirring up anger and animosity among the inmates who, though they
may not be involved in the violent behavior precipitating the lockdowns, are
nonetheless consequently subject to collective limitations on the handful of freedoms
and comforts still available to them in prison. Id., ¶¶16-19.4 Rokita claims that VRS


       3
          Nothing in the Petition itself or the attached exhibits shows that Rokita appealed the denial
of this internal appeal.

       4
          Rokita also alleges that correctional officers will deliberately pair clearly incompatible
inmates with each other as cellmates “for their own entertainment[, such as] an African-American
. . . with an Aryan Brother[.]” Petition, ¶20. According to Rokita, if the true goal is to reduce
violence, “[t]his [type of behavior] calls into question the motives and mental capacity of the staff
and administration of the [Department.]” Id. In addition, Rokita raises questions about the
Committee itself, which he claims is likely a sham organization that never actually meets. Id.


                                                  4
lockdowns are an abuse of power and flout the Fourteenth Amendment, as they
impose atypical and significant hardships upon innocent prisoners and punish them
without procedural due process. Id., ¶¶26-31. In addition, he argues that these
lockdowns constitute cruel and unusual punishment, infringing upon the Eighth
Amendment, and also contravene the First Amendment by hampering access to the
courts and interfering with religious activities. Id., ¶¶27, 32. Finally, Rokita
maintains that the Department’s internal grievance system itself did not afford him
the necessary level of procedural due process, in contravention of the Fourteenth
Amendment, as the system allowed members of the Committee to both decide
whether to initiate a lockdown and then rule upon a grievance challenging that
lockdown. Id., ¶¶14-15, 25.5 As relief, Rokita requests that the Department be
hereafter enjoined from violating his constitutional rights, as well as those of all
others similarly situated, that HOU 2 and DC-ADM 804 be “dismantl[ed,]” and that
Department staff be directed to learn about inmates’ constitutional rights before any
replacement policies were drafted or implemented. Id., Wherefore Clause.
       The Department responded by filing Preliminary Objections, through which
it demurs to the Petition. Rokita has responded in opposition, and this matter is now
ready for our consideration.
                                 II. Standard of Review
              In ruling on preliminary objections, this Court accepts as
              true all well-pled allegations of material fact, as well as all
              inferences reasonably deducible from those facts. Key v.
              Pa. Dep’t of Corr., 185 A.3d 421 (Pa. Cmwlth. 2018).
              However, this Court need not accept unwarranted
              inferences, conclusions of law, argumentative allegations,
              or expressions of opinion. Id. For preliminary objections
              to be sustained, it must appear with certainty that the law
       5
         Rokita also mentions in passing Monell v. Department of Social Services, 436 U.S. 658
(1978), without articulating how Monell applies to the matter sub judice. See Petition, ¶33.


                                              5
               will permit no recovery. Id. Any doubt must be resolved
               in favor of the non-moving party. Id.
Dantzler v. Wetzel, 218 A.3d 519, 522 n.3 (Pa. Cmwlth. 2019).
                                       III. Discussion
       The Department presents the following arguments in favor of its Preliminary
Objections, which we have summarized and reordered as follows for clarity’s sake.
First, Rokita cannot establish that the Department is liable pursuant to Monell for
violations of constitutional rights, as the Department is immune under the Eleventh
Amendment of the United States Constitution6 as an apparatus of our
Commonwealth’s government. Department’s Br. in Support of Preliminary
Objections at 24-26. Moreover, even ignoring such immunity, Rokita has failed to
plead facts sufficient to support his argument that Monell liability attaches to the
Department in this situation. Id. at 26. Second, Rokita’s First Amendment claims are
not legally viable, as he did not identify any specific injury suffered by him as a
result of being unable to access the law library or incur anything more than a de
minimis impact upon his religious rights. Id. at 21-24. Third, Rokita cannot state an
Eighth Amendment-based claim, because the lockdowns he complains of do not
constitute cruel and unusual punishment. Id. at 19-21. Finally, Rokita’s claims
rooted in the Fourteenth Amendment fail, as the lockdowns did not impose atypical
and significant hardship upon Rokita when compared to the ordinary incidents of




       6
          “The Judicial power of the United States shall not be construed to extend to any suit in
law or equity, commenced or prosecuted against one of the United States by Citizens of another
State, or by Citizens or Subjects of any Foreign State.” U.S. CONST. amend. XI.



                                                6
prison life. Id. at 14-18. As such, he was not entitled to due process in connection
with these lockdowns. Id. We address each of these arguments in turn.7
                                       A. Monell Liability
        We agree with the Department that it is immune from Monell liability.8 In
Monell, the United States Supreme Court ruled that local governments could be held
liable under 42 U.S.C. § 1983 for depriving individuals of their constitutional rights,

        7
          We note that Rokita appears to style his Petition as a class action suit, as evidenced by
his usage of the phrase “and all others similarly situated” in the caption and throughout his Petition.
See Petition at 1, ¶¶26, 32, Wherefore Clause. However, it is well-settled that a pro se inmate is
not allowed to initiate a class action lawsuit, in large part due to the fact that an individual without
the proper level of legal education and experience is singularly ill-equipped to represent the
interests of others in a court of law. See Mobley v. Coleman, 65 A.3d 1048, 1051 n.1 (Pa. Cmwlth.
2013). Therefore, we sustain the Department’s Preliminary Objections and dismiss the Petition to
the extent that the claims raised therein sound in class action. The remainder of this opinion will
analyze whether the Department’s demurrers should be sustained as to the claims put forth by
Rokita on his own behalf.

        8
                Pa. R.C.P. No. 1030(3) provides that immunity from suit is an
                affirmative defense that must be raised in a responsive pleading
                under the heading of “new matter.” Id. However, this Court has
                created limited exceptions to this rule. First, a party may raise the
                affirmative defense of immunity as a preliminary objection where it
                is clearly applicable on the face of the [petition for review]; that is,
                that a cause of action is made against a governmental body and it is
                apparent on the face of the pleading that the cause of action does not
                fall within any of the exceptions to . . . immunity. Wurth v. City of
                Philadelphia, . . . 584 A.2d 403, 407 ([Pa. Cmwlth.] 1990) (en banc).
                Second, where a party erroneously asserts an immunity defense in a
                preliminary objection, the failure of the opposing party to file a
                preliminary objection to the defective preliminary objection in the
                nature of a motion to strike for lack of conformity to law waives the
                procedural defect and allows the trial court to rule on the immunity
                defense. Id.; see Gallagher v. City of Philadelphia, . . . 597 A.2d
                747, 750 (Pa. Cmwlth. 1991).
Orange Stones Co. v. City of Reading, 87 A.3d 1014, 1021-22 (Pa. Cmwlth. 2014). Here, sovereign
immunity’s applicability to this matter is evident on the face of the Petition and Rokita does not
challenge the procedurally premature invocation of this affirmative defense.


                                                   7
but only when such deprivations were caused by the enforcement of official policies
or customs. Monell, 436 U.S. at 690-95. Independent of the fact that Rokita failed to
clearly articulate how such liability applies in this situation, see Petition, ¶33, the
Department, as an appendage of our Commonwealth’s government, cannot be
subject to Monell liability due to the protections from suit afforded to states by the
Eleventh Amendment. Quern v. Jordan, 440 U.S. 332, 338-41 (1979); Lavia v. Dep’t
of Corr., 224 F.3d 190, 195 (3d Cir. 2000). We therefore sustain the Department’s
Preliminary Objections to Rokita’s assertions of Monell liability and dismiss the
Petition to the extent that the claims therein rest upon this theory.
                               B. Constitutional Claims
      Generally speaking, Rokita is correct that his incarceration does not
completely strip him of his constitutional rights.
             [P]risons are not beyond the reach of the Constitution. No
             “iron curtain” separates one from the other. . . . Indeed, . .
             . prisoners [must] be accorded those rights not
             fundamentally inconsistent with imprisonment itself or
             incompatible with the objectives of incarceration.
             ....
             The continuing guarantee of these substantial rights to
             prison inmates is testimony to a belief that the way a
             society treats those who have transgressed against it is
             evidence of the essential character of that society.
             However, while persons imprisoned for crime enjoy many
             protections of the Constitution, it is also clear that
             imprisonment carries with it the circumscription or loss of
             many significant rights. . . . These constraints on inmates,
             and in some cases the complete withdrawal of certain
             rights, are justified by the considerations underlying our
             penal system. . . . The curtailment of certain rights is
             necessary, as a practical matter, to accommodate a myriad
             of institutional needs and objectives of prison facilities. . .
             . Of course, these restrictions or retractions also serve,
             incidentally, as reminders that, under our system of justice,


                                           8
             deterrence and retribution are factors in addition to
             correction.
Hudson v. Palmer, 468 U.S. 517, 523-24 (1984) (internal citations and quotation
marks omitted). With these points in mind, we turn to Rokita’s specific constitutional
claims, in order to determine whether any of them pass legal muster at this stage in
the proceedings.
                                 1. First Amendment
                               a. Access to the Courts
      Rokita does not articulate an actionable First Amendment claim regarding the
lockdowns’ effect upon his ability to use SCI-Houtzdale’s law library. In order to
state such a claim, Rokita was required to “allege[] an ‘actual injury’ in the nature
of a loss or rejection of a legal claim regarding sentencing or the conditions of
confinement.” Hackett v. Horn, 751 A.2d 272, 276 (Pa. Cmwlth. 2000) (emphasis in
original). Rokita has failed to do this, instead merely speaking in general terms about
how he was barred from accessing the law library during the two aforementioned
lockdowns. See Petition, ¶¶2, 4, 13, 15, 30, 32, Exs. A, G.
                       b. Ability to Exercise Religious Beliefs
      The same is true for Rokita’s assertion that the Department, through the
imposition of lockdowns, violated his First Amendment right to religious freedom.
             “Inmates clearly retain protections afforded by the First
             Amendment, . . . including its directive that no law shall
             prohibit the free exercise of religion.” O’Lone v. Estate of
             Shabazz, 482 U.S. 342, 348 . . . (1987) (citations omitted).
             The Free Exercise Clause of the First Amendment
             prohibits prison officials from denying an inmate “a
             reasonable opportunity of pursuing his faith.” Cruz v.
             Beto, 405 U.S. 319, 322 & n.2 . . . (1972). However,
             “[l]awful incarceration brings about the necessary
             withdrawal or limitation of many privileges and rights, ...
             aris[ing] both from the fact of incarceration and from valid
             penological objectives—including deterrence of crime,


                                          9
                rehabilitation of prisoners, and institutional security.”
                O’Lone, 482 U.S. at 348 . . . (citation omitted).
Rivera v. Silbaugh, __ A.3d __, __ (Pa. Cmwlth. No. 1708 C.D. 2018, filed Sept. 21,
2020), slip op. at 14-15, 2020 WL 5624151, at *7. Here, Rokita complains in general
terms that he was unable to attend “religious services” during the lockdowns,
Petition, ¶¶2, 4, 1332, Exs. A, G, but does not explain how the lockdowns’
temporarily restrictive conditions deprived him of “a reasonable opportunity of
pursuing his faith.” Cruz, 405 U.S. at 322. In light of this, we fail to see how his
constitutional right to free exercise of religion was impinged upon, given that, when
it comes to this right in the context of a carceral environment, “[t]here may be
inconveniences so trivial that they are most properly ignored. In this respect, this
area of the law is no different from many others in which the time-honored maxim
‘de minimis non curat lex’ applies.” McEachin v. McGuinnis, 357 F.3d 197, 203 n.6
(2d Cir. 2004). Furthermore, we are skeptical that, in the absence of unique and
compelling circumstances of the type not averred to in the Petition, the First
Amendment requires the Department to permit inmates to attend group prayers in
the midst of a lockdown imposed due to concerns about institutional safety. See
Booker v. Graham, 974 F.3d 101, 107 (2d Cir. 2020); cf. Lovelace v. Lee, 472 F.3d
174, 187-89 (4th Cir. 2006) (prison’s refusal, for disciplinary purposes, to permit a
Muslim inmate to join in nearly any special meals or group prayers during Ramadan
imposed a substantial burden upon his religious practices).
                                 2. Eighth Amendment
      Rokita’s Eighth Amendment claim also fails to establish any basis for relief
in his favor.
                In order to maintain a claim under the Eighth Amendment
                based upon prison conditions, an inmate “must satisfy both
                an objective and subjective test.” Allah v. Ricci, 532 [F.
                App’x] 48[, 51] (3d Cir. 2013). Under these requirements,

                                           10
              an inmate must demonstrate that the deprivation he alleges
              is “sufficiently serious” and that the correctional
              institution has deprived him of “minimal civilized measure
              of life’s necessities.” Id. . . . . Furthermore, an inmate must
              also demonstrate that the conditions under which he is
              confined pose a substantial risk of harm and that the
              officials who have allegedly deprived the inmate of such
              necessities did so with a sufficiently culpable state of mind
              and acted with deliberate indifference to the inmate's
              health or safety.[] Id.
Thomas v. Corbett, 90 A.3d 789, 797 (Pa. Cmwlth. 2014) (internal footnote omitted).
Here, Rokita asserts that, during the lockdowns, he was denied the ability to receive
visitors, communicate with family members, attend religious services, participate in
recreational activities, use the showers, or visit the law library. Petition, ¶¶ 2, 13, 15,
32. Even assuming that these allegations are true, which we must at this stage, such
restrictions imposed over the brief time period claimed by Rokita cannot support the
conclusion that “he was deprived of the ‘minimal civilized measure of life’s
necessities,’ . . . or that his health and safety were at risk.” Allah, 532 F. App’x at 51
(internal citations omitted).
                                3. Fourteenth Amendment
           a. Procedural Due Process in the Context of Prison Lockdowns
       Furthermore, Rokita’s argument that he was entitled to procedural due
process, in the form of the ability to challenge the lockdowns’ imposition, is
misplaced. It is well-settled that inmates retain
              liberty interests which are protected by the Due Process
              Clause. . . . But these interests will be generally limited to
              freedom from restraint which, while not exceeding the
              sentence in such an unexpected manner as to give rise to
              protection by the Due Process Clause of its own force, . . .
              nonetheless imposes atypical and significant hardship on
              the inmate in relation to the ordinary incidents of prison
              life.



                                            11
Sandin v. Conner, 515 U.S. 472, 484 (1995) (internal citations omitted).
      Such constraints on due process rights reflect the reality that “[t]he operation
of a correctional institution is at best an extraordinarily difficult undertaking.” Wolff
v. McDonnell, 418 U.S. 539, 566 (1974). This undertaking is impossible without
adequate deterrence of and control over violence inside a prison’s walls; as such, we
must recognize that “central to all other corrections goals is the institutional
consideration of internal security within the corrections facilities themselves.” Pell
v. Procunier, 417 U.S. 817, 823 (1974). “Within this volatile ‘community,’ prison
administrators are to take all necessary steps to ensure the safety of not only the
prison staffs and administrative personnel, but also visitors. They are under an
obligation to take reasonable measures to guarantee the safety of the inmates
themselves.” Hudson, 468 U.S. at 526-27; accord Farmer v. Brennan, 511 U.S. 825,
833 (1994) (“Having incarcerated ‘persons [with] demonstrated proclivit[ies] for
antisocial criminal, and often violent, conduct,’ Hudson . . . , 468 U.S. at 526, . . .
having stripped them of virtually every means of self-protection and foreclosed their
access to outside aid, the government and its officials are not free to let the state of
nature take its course.”).
      In light of the standard set forth in Sandin, as well as the inherently perilous
security conditions found in prisons and the paramount interest in assuring internal
institutional safety, we cannot deem the two lockdowns complained of by Rokita to
have “impose[d an] atypical and significant hardship on [him] in relation to the
ordinary incidents of prison life.” 515 U.S. at 484. Both lockdowns were
implemented in response to violent altercations involving inmates, incidents that
self-evidently required responses from SCI-Houtzdale’s staff members to ensure
they maintained control over both the prison itself and the inmates housed there.



                                           12
Indeed, Rokita himself essentially admits to how generally precarious the situation
is at SCI-Houtzdale, writing that “[i]t has become common that at any given time at
least one unit at SCI[-]Houtzdale is on VRS lockdown.” Petition, ¶16. In Rokita’s
own estimation, lockdowns are not “atypical” at SCI-Houtzdale; instead, they are
essentially to be expected as a matter of course, even if they do not occur on a
predictable schedule. See id., ¶19 (“A VRS lock-down comes without warning . . .
at any time. [Rokita] admits to monitoring [his] housing unit as [he] await[s] . . .
visit[ors] to make sure no incidents occur.”). While this reality certainly may speak
to systemic problems regarding institutional control at SCI-Houtzdale, it does not
follow that Rokita is consequently imbued with the constitutional right to procedural
due process regarding imposition of the lockdowns themselves, especially given that
the duration of each lockdown was so brief. Cf. Meachum v. Fano, 427 U.S. 215,
225 (1976) (courts are loath to second-guess or apply procedural due process
protections to “a wide spectrum of discretionary actions that traditionally have been
the business of prison administrators”).9
 b. Procedural Due Process in the Context of Rokita’s Administrative Grievances
       Finally, Rokita’s assertion that his procedural due process rights were violated
via the manner in which the Department handled his grievances is legally infirm.
Rokita sought to challenge the lockdowns through these grievances. However, as

       9
          We also must point out that, despite Rokita’s belief to the contrary, the lockdowns did
not punish him, in the sense that they were not imposed as a penalty in response to some prohibited
act he had perpetrated. “Loss of freedom of choice and privacy are inherent incidents of
confinement in [a prison]. And the fact that such detention interferes with [an inmate’s]
understandable desire to live as comfortably as possible and with as little restraint as possible
during confinement does not convert the conditions or restrictions of detention into ‘punishment.’”
Bell v. Wolfish, 441 U.S. 520, 537 (1979). Of course, we recognize that this does not change the
fact that Rokita was unable to conduct certain activities during the course of the lockdowns; to
him, there is no real-world difference between particularized punishment and non-punitive
deprivations caused by the lockdowns.


                                                13
already noted, the lockdowns did not “impose[] atypical and significant hardship[s]
. . . in relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 484.
Therefore, the Department was not required to provide Rokita with procedural due
process when considering and ruling upon his grievances.10

       10
           It also bears mentioning that we have previously “recognize[d] that [the Department’s]
grievance process is constitutionally adequate.” Brown v. Wetzel (Pa. Cmwlth., No. 318 M.D.
2015, Sept. 9, 2016), slip op. at 8, 2016 WL 4709887, at *4. See 210 Pa. Code § 69.414(a) (Section
414(a) of this Court’s Internal Operating Procedures authorizes the citation of unreported panel
decisions issued after January 15, 2008, for their persuasive value, but not as binding precedent).
        That having been said, we would be remiss to ignore Rokita’s assertion that Department
employees who were involved in deciding whether to impose the aforementioned lockdowns also
ruled upon Rokita’s grievances challenging the lockdowns. See Petition, ¶¶14-15, 25. If true, the
fact that the authors of challenged decisions got to decide whether these decisions were proper
clearly makes a mockery of the idea that Rokita’s grievances were handled in a fair and impartial
manner and stands to undermine confidence in the Department’s grievance process as a whole. As
Justice Wecht has written,
               [i]nternal prison grievance processes and the manner of their
               operation raise substantial concerns about the adequacy and fairness
               of adjudications taking place therein. Several intrinsic deficiencies
               define the process, which have not gone unnoticed in the legal and
               academic community.[] Some commentators have questioned the
               fundamental fairness of allowing a governmental entity to police its
               own actions and to serve as an arbiter in disputes concerning those
               actions, in which it always is an interested party. See Van
               Swearingen, Comment, Imprisoning Rights: The Failure of
               Negotiated Governance in the Prison Inmate Grievance Process, 96
               CAL. L. REV. 1353, 1378 (2008) (“A dispute resolution process in
               which the State defines the rules of the process and then becomes
               both a party in the dispute and adjudicator violates basic notions of
               procedural fairness.”). Absent any type of oversight from a neutral
               arbiter, which may provide unbiased consideration of potentially
               viable legal claims, may require the observance of fundamental
               procedural protections, and may fashion appropriate legal remedies,
               an internal dispute resolution process in which the same entity is
               both a litigant and the judge allows for the resolution of claims in a
               manner that elevates institutional priorities over the rights of a
               claimant. Id. at 1377-78 (arguing that grievance processes can “alter
               the focus of the complaint process from one concerned primarily
(Footnote continued on next page…)

                                                14
                                        IV. Conclusion
       In light of the foregoing analysis, we conclude that all of Rokita’s claims are
without legal merit. Therefore, we sustain the Department’s Preliminary Objections
and dismiss the Petition with prejudice.11

                                              __________________________________
                                              ELLEN CEISLER, Judge




               with the declaration of rights and wrongdoings to one focused on a
               prison’s organizational goal of resolving disputes quickly and to its
               own advantage,” potentially failing “to deter particular forms of
               constitutionally unlawful conduct within the prison walls” while
               simultaneously providing “a sense of legal legitimacy that may limit
               court-imposed liability”).
Brown v. Wetzel, 177 A.3d 200, 210 (Pa. 2018) (Wecht, J., dissenting) (internal footnote omitted).
        Unfortunately, as Rokita was not entitled to due process in the context of his grievances,
we are unable to provide him with relief for the reasons previously articulated in this opinion. “In
so deciding we do not minimize the seriousness of a lockdown nor do we deny that [proper]
administrative review of a lockdown decision might be desirable. . . . We are simply unable to say
that the Constitution dictates such a procedure.” Hayward v. Procunier, 629 F.2d 599, 603 (9th
Cir. 1980) (internal citation omitted).

       11
           As noted supra, Rokita mentions that the Department has also violated “several [of his]
Pennsylvania constitutional rights,” but does not specifically identify what those rights are or the
provisions of the Pennsylvania Constitution he seeks to invoke. See Petition, ¶1. Therefore, we
interpret his Pennsylvania Constitution-based claims as having no separate identity from his claims
rooted in the United States Constitution and dismiss his Pennsylvania Constitution-based claims
as well.


                                                15
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Mark Rokita, and All Others           :
Similarly Situated,                   :
                    Petitioner        :
                                      :
      v.                              : No. 182 M.D. 2020
                                      :
PA Dep’t of Corr.,                    :
                     Respondent       :


                                    ORDER


      AND NOW, this 20th day of November, 2020, upon consideration of
Respondent PA Dep’t of Corr.’s Preliminary Objections to the Petition for Review
filed by Petitioner Mark Rokita, and All Others Similarly Situated, and the response
thereto, it is hereby ORDERED that the Preliminary Objections are SUSTAINED
and that the Petition for Review is DISMISSED WITH PREJUDICE.

                                      __________________________________
                                      ELLEN CEISLER, Judge